ORDER
The Disciplinary Review Board on November 9, 1998, having filed with the Court its decision concluding that THAKI ISMAEL of AVENEL, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.15(a) (safekeeping client property), RPC 1.15(b) (failure to deliver client funds), RPC 1.15(d) (failure to comply *633with recordkeeping rules), and RPC 8.1(b) (failure to cooperate with ethics authorities),
And the Disciplinary Review Board having concluded that prior to reinstatement to practice respondent should be required to return the sum of $1,800 in the Carrington matter and that he should be required to practice under supervision for a period of two years following reinstatement;
And good cause appearing;
It is ORDERED that THAKI ISMAEL is suspended from the practice of law for a period of six months, and until further Order of the Court, effective April 19,1999; and it is further
ORDERED that prior to any application for reinstatement, respondent shall provide proof that the sum of $1,800 has been returned to his client, Mrs. Carrington; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.